IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DEUTSCHE BANK NATIONAL                NOT FINAL UNTIL TIME EXPIRES TO
TRUST COMPANY AS TRUSTEE              FILE MOTION FOR REHEARING AND
FOR THE HOLDERS OF GSAMP              DISPOSITION THEREOF IF FILED
TRUST 2004-AR1 MORTGAGE
PASS-THROUGH CERTIFICATES,            CASE NO. 1D15-5471
SERIES 2004-AR1,

      Appellant,

v.

ADELE LAFAYE; ANY AND ALL
UNKNOWN PARTIES CLAIMING
BY, THROUGH, UNDER OR
AGAINST THE HEREIN NAMED
INDIVIDUAL     DEFENDANT(S)
WHO ARE NOT KNOWN TO BE
DEAD OR ALIVE, WHETHER
SAID UNKNOWN PARTIES MAY
CLAIM   AN    INTEREST  AS
SPOUSES, HEIRS, DEVISEES,
GRANTEES,      OR    OTHER
CLAIMANTS; JODY R. GODWIN;
WAYNE WHEATLEY; WELLS
FARGO BANK, N.A.,

     Appellee.
_____________________________/

Opinion filed December 9, 2016.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

N. Mark New, II, William L. Grimsley of McGlinchey Stafford, Jacksonville, for
Appellant.
Philip J. Padovano, Tracy S. Carlin, and Joseph T. Eagleton of Brannock &
Humphries, Tampa; S. Thomas Peavey Hoffer of Matthews & Jones, LLP,
Crestview, for Appellee.



PER CURIAM.

     AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.




                                   2